EXHIBIT 10.1

STANDBY PURCHASE AGREEMENT

This STANDBY PURCHASE AGREEMENT (this “Agreement”), dated as of August 28, 2007,
is by and among Exide Technologies, a Delaware corporation (the “Company”),
Tontine Capital Partners, L.P., a Delaware limited partnership (“Tontine”), and
Legg Mason Investment Trust, Inc., a Maryland corporation (“Legg Mason” and,
together with Tontine, the “Standby Purchasers”).

W I T N E S S E T H:

WHEREAS, the Company proposes pursuant to the Rights Offering Registration
Statement (as defined herein), to commence a $91.7 million offering to holders
of its common stock (the “Common Stock”) of record as of the close of business
on August 30, 2007, the record date of the Rights Offering (the “Record Date”),
of non-transferable rights (the “Rights”) to subscribe for and purchase
additional shares of Common Stock (the “New Shares”) at a subscription price of
$6.55 per share (the “Subscription Price” and, such offering, the “Rights
Offering”); and

WHEREAS, pursuant to the Rights Offering, the Company will distribute to each of
its stockholders of record, at no charge, one Right for each share of Common
Stock held by them as of the Record Date, and each Right will entitle the holder
to purchase, for each share of Common Stock owned as of the Record Date, 0.22851
New Shares at the Subscription Price (the “Basic Subscription Privilege”); and

WHEREAS, each holder of Rights who exercises in full its Basic Subscription
Privilege will be entitled to subscribe for additional Shares up to 50% of such
holder’s Pro Rata Share of the Unsubscribed Shares (as defined herein), at the
Subscription Price, to the extent that other holders of Rights do not exercise
all of their respective Basic Subscription Privileges (the “Over-Subscription
Privilege”); and

WHEREAS, in order to facilitate the Rights Offering, the Company has requested
the Standby Purchasers to agree, and the Standby Purchasers have agreed, (a) not
to exercise their respective Over-Subscription Privilege and (b) that, to the
extent New Shares are not purchased by the Company’s stockholders pursuant to
the exercise of Rights, the Standby Purchasers shall be deemed to have exercised
such Rights immediately prior to the expiration of the Rights Offering and shall
purchase the New Shares from the Company at the Subscription Price pursuant to
the exercise of such Rights; and

WHEREAS, the parties hereto acknowledge that the shares of Common Stock to be
purchased by the Standby Purchasers pursuant to this Agreement constitute
“Registrable Securities” as that term is defined in the Registration Rights
Agreement, dated as of September 18, 2006, by and among the Company, Tontine,
Tontine Partners, L.P., Tontine Overseas Associates, L.L.C., Tontine Capital
Overseas Master Fund, L.P., Legg Mason and Arklow Capital, LLC (the
“Registration Rights Agreement”);

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

Section 1. Certain Other Definitions. The following terms used herein shall have
the meanings set forth below:

“Affiliate” shall mean an affiliate (as defined in Rule 12b-2 under the Exchange
Act) of such Standby Purchaser; provided that such Standby Purchaser or any of
its affiliates exercises investment authority, including, without limitation,
with respect to voting and dispositive rights with respect to such affiliate.

“Agreement” shall have the meaning set forth in the preamble hereof.

“Basic Subscription Privilege” shall have the meaning set forth in the recitals
hereof.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are generally closed in the State of New York.

“Closing” shall mean the closing of the purchases described in Section 2 hereof,
which shall be held at 10:00 a.m. on the Closing Date at the offices of Weil,
Gotshal & Manges LLP located at 767 Fifth Avenue, New York, New York 10153, or
such other time and place as may be agreed to by the parties hereto.

“Closing Date” shall mean the date that is five (5) Business Days after the
Rights Offering Expiration Date, or such other date as may be agreed to by the
parties hereto.

“Commission” shall mean the United States Securities and Exchange Commission, or
any successor agency thereto.

“Common Stock” shall have the meaning set forth in the recitals hereof.

“Company” shall have the meaning set forth in the preamble hereof.

“Company Indemnified Persons” shall have the meaning set forth in Section 9(b)
hereof.

“Company SEC Documents” shall have the meaning set forth in Section 3(g) hereof.

“Convertible Notes” shall have the meaning set forth in Section 3(c) hereof.

“Credit Agreement” shall mean the Credit Agreement, dated as of May 15, 2007, by
and among the Company, certain of the Company’s subsidiaries, Exide Global
Holding Netherlands C.V., various financial institutions named therein, and
Deutsche Bank AG New York Branch, as administrative agent.

“Cure Period” shall have the meaning set forth in Section 8(a) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934 and the rules and
regulations promulgated by the Commission thereunder.

“Expenses” shall have the meaning set forth in Section 6(b) hereof.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“Indemnified Persons” shall have the meaning set forth in Section 9(b) hereof.

“Legg Mason” shall have the meaning set forth in the preamble hereof.

“Market Adverse Effect” shall have the meaning set forth in Section 7(a)(iii)
hereof.

“Material Adverse Effect” shall mean a material adverse effect on the financial
condition, or on the earnings, financial position, operations, assets, results
of operation, business or prospects of the Company and its subsidiaries taken as
a whole.

“New Shares” shall have the meaning set forth in the recitals hereof.

“Non-Terminating Standby Purchaser” shall have the meaning set forth in Section
8(c) hereof.

“Over-Subscription Privilege” shall have the meaning set forth in the recitals
hereof.

“Person” shall mean an individual, corporation, partnership, association, joint
stock company, limited liability company, joint venture, trust, governmental
entity, unincorporated organization or other legal entity.

“Plan” shall have the meaning set forth in Section 3(c) hereof.

“Pro Rata Share” shall mean, with respect to each stockholder of the Company as
of the Record Date, such stockholder’s ownership percentage of all issued and
outstanding Common Stock as of the Record Date.

“Prospectus” shall mean a prospectus, as defined in Section 2(10) of the
Securities Act, that meets the requirements of Section 10 of the Securities Act
and is current with respect to the Securities covered thereby.

“Record Date” shall have the meaning set forth in the recitals hereof.

“Registration Rights Agreement” shall have the meaning set forth in the recitals
hereof.

“Rights” shall have the meaning set forth in the recitals hereof.

“Rights Offering” shall have the meaning set forth in the recitals hereof.

“Rights Offering Expiration Date” shall mean September 28, 2007, provided that
the Company shall have the option, with the approval of the Standby Purchasers,
to extend the Rights Offering for any reason, for a period not to exceed 15
Business Days.

“Rights Offering Prospectus” shall mean the final Prospectus, including any
prospectus supplement relating to the Rights and the underlying shares of Common
Stock that is filed with the Commission and deemed by virtue of Rule 430B of the
Securities Act to be part of such registration statement, each as amended, for
use in connection with the issuance of the Rights, together with the documents
incorporated by reference therein pursuant to Item 12 of Form S-3.

“Rights Offering Registration Statement” shall mean the Company’s Registration
Statement on Form S-3 (Commission File No. 333-141725) filed with the Commission
on March 30, 2007, together with all exhibits thereto and any prospectus
supplement relating to the Rights and the underlying shares of Common Stock that
is filed with the Commission and deemed by virtue of Rule 430B of the Securities
Act to be part of such registration statement, each as amended, pursuant to
which the Rights and underlying shares of Common Stock have been registered
pursuant to the Securities Act.

“Securities” shall mean those of the New Shares and Unsubscribed Shares that are
purchased by the Standby Purchasers pursuant to Section 2 hereof.

“Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations promulgated by the Commission thereunder.

“Shelf Registration Statement” shall have the meaning set forth in Section 6(d).

“Standby Indemnified Persons” shall have the meaning set forth in Section 9(a)
hereof.

“Standby Purchasers” shall have the meaning set forth in the preamble hereof.

“Subscription Agent” shall have the meaning set forth in Section 6(a)(iv)
hereof.

“Subscription Price” shall have the meaning set forth in the recitals hereof.

“Terminating Standby Purchaser” shall have the meaning set forth in Section 8(c)
hereof.

“Termination Notice” shall mean a notice from the Company indicating that the
Board, in the exercise of its good faith judgment, has determined to terminate
or suspend indefinitely the Rights Offering contemplated hereby.

      “Tontine” shall have the meaning set forth in the preamble hereof.
“Unsubscribed Shares” shall have the meaning set forth in Section 2(b) hereof.

Section 2.
  Standby Purchase Commitment.
 
   

(a) Each of the Standby Purchasers hereby agrees to purchase from the Company,
and the Company hereby agrees to sell to each of the Standby Purchasers, at the
Subscription Price, all of the New Shares that will be available for purchase by
each of the Standby Purchasers pursuant to its Basic Subscription Privilege.
Each Standby Purchaser agrees not to exercise, and to cause its Affiliates not
to exercise, the Over-Subscription Privilege to which such Standby Purchaser and
its Affiliates would otherwise be entitled in the Rights Offering.

(b) If and to the extent New Shares are not purchased by the Company’s
stockholders (the “Unsubscribed Shares”) pursuant to the exercise of Rights
(including the Basic Subscription Privilege and the Over-Subscription Privilege)
under the Rights Offering, the Standby Purchasers shall be deemed to have
exercised such Rights immediately prior to the expiration of the Rights Offering
and shall be entitled to and hereby agree to purchase from the Company, and the
Company hereby agrees to sell to the Standby Purchasers, at the Subscription
Price, all such New Shares; provided, however, that in no event shall the
Standby Purchasers be entitled to purchase Unsubscribed Shares in excess of the
number of Unsubscribed Shares that would result in the Standby Purchasers
collectively becoming beneficial owners (within the meaning of Section 13(d)(3)
of the Exchange Act) of 49.9% of the issued and outstanding shares of Common
Stock after giving effect to the Standby Purchasers’ purchase of New Shares
under the Basic Subscription Privilege and Unsubscribed Shares. It is understood
and agreed that, if and to the extent that the Standby Purchasers are required
to purchase Unsubscribed Shares pursuant to this subsection (b), Tontine shall
purchase 66 2/3% of such Unsubscribed Shares and Legg Mason shall purchase 33
1/3% of such Unsubscribed Shares, and such obligations of the Standby Purchasers
shall be several and not joint.

(c) Notwithstanding anything else contained in this Agreement, neither Tontine
nor Legg Mason shall acquire Securities hereunder which would result in it or
any “group” (within the meaning of Section 13(d)(3) of the Exchange Act) of
which it is a member owning (i) 40% or more of the issued and outstanding shares
of Common Stock without the requisite prior written consent of the Company’s
lenders under the Credit Agreement or (ii) greater than 49.9% of the issued and
outstanding shares of Common Stock, in each case, after giving effect to such
Standby Purchaser’s purchase of New Shares under the Basic Subscription
Privilege and Unsubscribed Shares. If either Standby Purchaser would otherwise
exceed such maximum number of shares, such excess shall be purchased by the
other Standby Purchaser, to the extent such purchase would not cause the other
Standby Purchaser to exceed any of the ownership thresholds specified in this
Section 2.

(d) Payment of the Subscription Price for the Securities shall be made, on the
Closing Date, against delivery of the Securities to each Standby Purchaser, in
United States dollars by means of certified or cashier’s checks, bank drafts,
money orders or wire transfers.

Section 3. Representations and Warranties of the Company. The Company represents
and warrants to the Standby Purchasers as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as now conducted.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company and constitutes a binding obligation of the Company enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(c) As of the date hereof, the authorized capital of the Company consists of
(i) 200,000,000 shares of Common Stock, of which, (A) 61,266,314 shares were
issued and outstanding, (B) 3,584,229 shares are reserved for issuance upon
conversion of the Company’s Floating Rate Convertible Senior Subordinated Notes
due September 18, 2013 (the “Convertible Notes”), (C) 6,621,165 shares are
reserved for issuance upon exercise of the Company’s warrants issued and
issuable under the Company’s 2004 Plan of Reorganization, as amended (the
“Plan”), (D) 6,053,965 shares are reserved for issuance upon exercise of options
and other awards granted under the Company’s stock option and incentive plans
and (E) shares issuable as provided in the Plan, of which 300,000 shares of
Common Stock and warrants to acquire 750,000 shares of Common Stock are
currently reserved for issuance under the Plan with respect to disputed claims;
and (ii) 1,000,000 shares of preferred stock, par value $0.01 per share, none of
which preferred stock has been issued. All of the outstanding shares of Common
Stock have been duly authorized, are validly issued, fully paid and
nonassessable and were offered, sold and issued in compliance with all
applicable federal and state securities laws and without violating any
contractual obligation or other preemptive or similar rights.

(d) The Rights Offering Registration Statement has been filed with, and declared
effective by, the Commission. On the effective date, the Rights Offering
Registration Statement complied in all material respects with the requirements
of the Securities Act and did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading. On the Closing Date, the Rights
Offering Registration Statement and the Rights Offering Prospectus will not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the representations and warranties in this
subsection shall not apply to statements in or omissions from the Rights
Offering Registration Statement or the Rights Offering Prospectus made in
reliance upon and in conformity with the information furnished to the Company in
writing by the Standby Purchasers for use in the Rights Offering Registration
Statement or in the Rights Offering Prospectus.

(e) All of the Securities and New Shares will have been duly authorized for
issuance prior to the Closing, and, when issued and distributed as set forth in
the Rights Offering Prospectus, will be validly issued, fully paid and
non-assessable; and none of the Securities or New Shares will have been issued
in violation of the preemptive rights of any security holders of the Company
arising as a matter of law or under or pursuant to the Company’s Certificate of
Incorporation, as amended, the Company’s bylaws, as amended, or any agreement or
instrument to which the Company is a party or by which it is bound.

(f) The documents incorporated by reference into the Rights Offering Prospectus
pursuant to Item 12 of Form S-3 under the Securities Act, when they become
effective or at the time they are filed with the Commission, as the case may be,
will comply in all material respects with the applicable provisions of the
Exchange Act.

(g) Since March 31, 2006, the Company has filed with the Commission all forms,
reports, schedules, statements and other documents required to be filed by it
through the date hereof under the Exchange Act or the Securities Act (all such
documents, as supplemented and amended since the time of filing, collectively,
the “Company SEC Documents”). The Company SEC Documents, including without
limitation all financial statements and schedules included in the Company SEC
Documents, at the time filed (and, in the case of registration statements and
proxy statements, on the dates of effectiveness and the dates of mailing,
respectively, and in the case of any Company SEC Document amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
amending or superseding filing), (i) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and (ii) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as applicable, subject to any restatement of the financial
statements for the fiscal year ended March 31, 2005 of the type referred to in
the Company’s press release dated June 14, 2006. The audited consolidated
financial statements of Company included in the Company’s Annual Report on Form
10-K for the fiscal year ended March 31, 2007 comply as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto, were prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved, and present fairly in all
material respects, the consolidated financial position of the Company and its
consolidated subsidiaries as at the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended.

(h) Since March 31, 2007, there have not been any events, changes, occurrences
or state of facts that, individually or in the aggregate, have had or would
reasonably be expected to have a Material Adverse Effect, except as disclosed in
writing by the Company to the other parties hereto.

Section 4. Representations and Warranties of the Standby Purchasers. Each
Standby Purchaser, severally and not jointly, represents and warrants to the
Company, as to itself only, as follows:

(a) Such Standby Purchaser is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its state of organization.

(b) This Agreement has been duly and validly authorized, executed and delivered
by such Standby Purchaser and constitutes a binding obligation of such Standby
Purchaser enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

(c) The Standby Purchasers are not “affiliates” (within the meaning of Rule 405
of the Securities Act) of one another, are not acting in concert and are not
members of a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act) and have no current intention to act in the future in a manner that would
make them members of such a group.

(d) As of the date hereof, Tontine represents that Jeffrey L. Gendell and
Tontine collectively beneficially own 17,183,870 shares of Common Stock, and
Legg Mason represents that it beneficially owns 8,452,431 shares of Common
Stock.

Section 5. Deliveries at Closing.

(a) At the Closing, the Company shall deliver to each of the Standby Purchasers
the following:

(i) A certificate or certificates representing the number of shares of Common
Stock issued to each of the Standby Purchasers pursuant to Section 2 hereof; and

(ii) A certificate of an officer of the Company on its behalf to the effect that
the representations and warranties of the Company contained in this Agreement
are true and correct in all material respects on and as of the Closing Date,
with the same effect as if made on the Closing Date.

(b) At the Closing, each of the Standby Purchasers shall deliver to the Company
the following:

(i) Payment of the Subscription Price of the Securities purchased by such
Standby Purchaser, as set forth in Section 2(d) hereof; and

(ii) A certificate of such Standby Purchaser to the effect that the
representations and warranties of such Standby Purchaser contained in this
Agreement are true and correct in all material respects on and as of the Closing
Date with the same effect as if made on the Closing Date.

Section 6. Covenants.

(a) Covenants. The Company agrees as follows between the date hereof and the
earlier of the Closing Date or the effective date of any termination pursuant to
Section 8 hereof:

(i) To use reasonable best efforts to effectuate the Rights Offering;

(ii) As soon as reasonably practicable after the Company is advised or obtains
knowledge thereof, to advise the Standby Purchasers with a confirmation in
writing, of (A) the time when the Rights Offering Prospectus or any amendment or
supplement thereto has been filed, (B) the issuance by the Commission of any
stop order, or of the initiation or threatening of any proceeding, suspending
the effectiveness of the Rights Offering Registration Statement or any amendment
thereto or any order preventing or suspending the use of any preliminary
prospectus or the Rights Offering Prospectus or any amendment or supplement
thereto, (C) the issuance by any state securities commission of any notice of
any proceedings for the suspension of the qualification of the New Shares for
offering or sale in any jurisdiction or of the initiation, or the threatening,
of any proceeding for such purpose, (D) the receipt of any comments from the
Commission directed toward the Rights Offering Registration Statement or any
document incorporated therein by reference, and (E) any request by the
Commission for any amendment to the Rights Offering Registration Statement or
any amendment or supplement to the Rights Offering Prospectus or for additional
information. The Company will use its reasonable best efforts to prevent the
issuance of any such order or the imposition of any such suspension and, if any
such order is issued or suspension is imposed, to obtain the withdrawal thereof
as promptly as possible;

(iii) To operate the Company’s business in the ordinary course of business
consistent with past practice;

(iv) To notify, or to cause the subscription agent for the Rights Offering (the
“Subscription Agent”) to notify, on each Friday during the exercise period of
the Rights, or more frequently if reasonably requested by any Standby Purchaser,
the Standby Purchasers of the aggregate number of Rights known by the Company or
the Subscription Agent to have been exercised pursuant to the Rights Offering as
of the close of business on the preceding Business Day or the most recent
practicable time before such request, as the case may be;

(v) Not to issue any shares of capital stock of the Company, or options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, securities convertible into or exchangeable for capital stock of the
Company, or other agreements or rights to purchase or otherwise acquire capital
stock of the Company, except for (A) shares of Common Stock issuable upon
exercise of the Company’s presently outstanding warrants and stock options and
other awards or upon conversion of the Convertible Notes, (B) warrants and
Common Stock issuable under the Plan, (C) new stock options and other awards
(other than annual director awards) granted to employees of the Company after
the date hereof covering not more than 75,000 shares of Common Stock under the
Company’s incentive plans and (D) the effects of the anti-dilution provisions in
the Company’s warrants issued under the Plan and the indenture governing the
terms of the Convertible Notes;

(vi) Not to authorize any stock split, stock dividend, stock combination or
similar transaction affecting the number of issued and outstanding shares of
Common Stock;

(vii) Not to declare or pay any dividends on its Common Stock or repurchase any
shares of Common Stock; and

(viii) Not to incur any indebtedness or guarantees thereof, other than
borrowings in the ordinary course of business and consistent with past practice.

(b) Expense Reimbursement. The Company agrees to promptly reimburse each Standby
Purchaser for all of its reasonable out-of-pocket costs and expenses and
reasonable attorneys’ fees (collectively, “Expenses”) incurred by such Standby
Purchaser in connection with this Agreement, its due diligence investigation of
the Company and other activities relating to the transactions contemplated
hereunder upon the Company’s receipt of all reasonably requested documentation
to support the incurrence by such Standby Purchaser of such Expenses. If any
travel or travel-related expenses incurred by principals or employees of any
Standby Purchaser are required in connection with the foregoing activities, the
Company’s reimbursement of such travel-related expenses will be subject to the
terms applicable to the Company’s advisors in connection with the transactions
contemplated hereunder.

(c) Certain Acquisitions. Between the date hereof and the Closing Date, neither
Standby Purchaser nor any of their respective Affiliates shall acquire any
shares of Common Stock; provided, however, that the foregoing shall not restrict
the acquisition of shares of Common Stock by the Standby Purchasers or any of
their respective Affiliates (i) from the Company pursuant to Section 2 of this
Agreement or (ii) from the Standby Purchasers or any of their respective
Affiliates.

(d) Shelf Registration Statement. Pursuant to the terms of the Registration
Rights Agreement, the Company agrees to use its reasonable best efforts after
the Closing Date to cause a post-effective amendment to the Registration
Statement on Form S-3 (Commission File No. 333-138772), filed with the
Commission on November 16, 2006 (as amended, the “Shelf Registration
Statement”), to be promptly filed with the Commission and declared effective
that covers the shares of Common Stock purchased by the Standby Purchasers
pursuant to this Agreement. The Standby Purchasers agree to furnish to the
Company all information with respect to such Standby Purchaser that may be
necessary or appropriate to make any information previously furnished to the
Company by such Standby Purchaser not contain any untrue statement of material
fact or omit to state a material fact required to be stated in the Shelf
Registration Statement or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(e) Public Statements. Neither the Company nor the Standby Purchasers shall
issue any public announcement, statement or other disclosure with respect to
this Agreement or the transactions contemplated hereby without the prior consent
of the other parties hereto, which consent shall not be unreasonably withheld or
delayed, except (i) if such public announcement, statement or other disclosure
is required by applicable law or applicable stock market regulations, in which
case the disclosing party shall consult in advance with respect to such
disclosure with the other parties to the extent reasonably practicable, or
(ii) the filing of any Schedule 13D or Schedule 13G, to which a copy of this
Agreement may be attached as an exhibit thereto.

(f) HSR Filing. If any Standby Purchaser determines a filing is or may be
required under the HSR Act in connection with the transactions contemplated
hereunder, the Company and such Standby Purchaser shall use reasonable best
efforts to promptly prepare and file all necessary documentation and to effect
all applications that are necessary or advisable under the HSR Act with respect
to the transactions contemplated hereunder so that the applicable waiting period
shall have expired or been terminated as soon as practicable after the date
hereof. The filing fee required by the HSR Act for such filings shall be paid by
the Company.

Section 7. Conditions to Closing.

(a) The obligations of each of the Standby Purchasers to consummate the
transactions contemplated hereunder are subject to the fulfillment, prior to or
on the Closing Date, of the following conditions:

(i) The representations and warranties of the Company in Section 3 shall be true
and correct in all material respects as of the date hereof and at and as of the
Closing Date as if made on such date (except for representations and warranties
made as of a specified date, which shall be true and correct in all material
respects as of such specified date);

(ii) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall not have been any Material Adverse Effect and no event
shall have occurred or circumstance shall exist which would reasonably likely
result in a Material Adverse Effect; and

(iii) As of the Closing Date, none of the following events shall have occurred
and be continuing: (A) trading in the Common Stock shall have been suspended by
the Commission or The NASDAQ Stock Market LLC or trading in securities generally
on the New York Stock Exchange or The Nasdaq Stock Market LLC shall have been
suspended or limited or minimum prices shall have been established on either
such exchange or The Nasdaq Stock Market LLC, (B) a banking moratorium shall
have been declared either by U.S. federal or New York State authorities or
(C) there shall have occurred any material outbreak or material escalation of
hostilities, declaration by the United States of a national emergency or war or
other calamity or crisis which has a material adverse effect on the U.S.
financial markets (collectively, a “Market Adverse Effect”).

(b) The obligations of the Company to consummate the transactions contemplated
hereunder are subject to the fulfillment, prior to or on the Closing Date, of
the condition that the representations and warranties of each of the Standby
Purchasers in Section 4 shall be true and correct in all material respects as of
the date hereof and at and as of the Closing Date as if made as of such date
(except for representations and warranties made as of a specified date, which
shall be true and correct in all material respects as of such specified date).

(c) The obligations of the Company and each of the Standby Purchasers to
consummate the transactions contemplated hereunder in connection with the Rights
Offering are subject to the fulfillment, prior to or on the Closing Date, of the
following conditions:

(i) No judgment, injunction, decree or other legal restraint shall prohibit, or
have the effect of rendering unachievable, the consummation of the Rights
Offering or the material transactions contemplated by this Agreement;

(ii) No stop order suspending the effectiveness of the Rights Offering
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; and any request of the Commission for inclusion of additional
information in the Registration Statement or otherwise shall have been complied
with;

(iii) The New Shares and the Securities shall have been authorized for listing
on The Nasdaq Global Market; and

(iv) Any applicable waiting period under the HSR Act shall have expired or been
terminated thereunder with respect to such purchase.

Section 8. Termination.

(a) This Agreement may be terminated at any time prior to the Closing Date, by
either Standby Purchaser by written notice to the other parties hereto if there
is (i) a Material Adverse Effect or (ii) a Market Adverse Effect that is not
cured within twenty-one (21) days after the occurrence thereof (the “Cure
Period”), provided that the right to terminate this Agreement after the
occurrence of each Material Adverse Effect or a Market Adverse Effect, which has
not been cured within the Cure Period, shall expire seven days after the
expiration of such Cure Period.

(b) This Agreement may be terminated by the Company on one hand or either of the
Standby Purchasers on the other hand, by written notice to the other parties
hereto:

(i) At any time prior to the Closing Date, if there is a material breach of this
Agreement by the other party that is not cured within fifteen (15) days after
receipt of written notice by such breaching party; or

(ii) At any time after October 31, 2007, unless the Closing has occurred prior
to such date, as to Section 2, Section 6(a) and Section 6(c).

(c) If either Standby Purchaser (the “Terminating Standby Purchaser”) shall give
written notice of its election to terminate this Agreement or any Section hereof
pursuant to this Section 8 at any time prior to the Closing Date, this Agreement
shall remain in effect with respect to the Company and the other Standby
Purchaser (the “Non-Terminating Standby Purchaser”) to the extent the
Non-Terminating Standby Purchaser shall have agreed in writing, within two
Business Days of such Terminating Standby Purchaser’s giving of such written
notice, to assume all of the obligations of the Terminating Standby Purchaser
hereunder, including, without limitation, the obligation to purchase the
Unsubscribed Shares pursuant to Section 2(b) hereof, but subject to the
limitations of Sections 2(b) and 2(c) hereof.

Section 9. Indemnification and Contribution.

(a) In the event the Rights Offering is consummated, the Company shall indemnify
and hold harmless the Standby Purchasers and their respective officers,
directors and employees and each other Person, if any, who controls such Standby
Purchaser within the meaning of the Securities Act (all such Persons being
hereinafter referred to, collectively, as the “Standby Indemnified Persons”),
against any losses, claims, damages or liabilities, to which any of the Standby
Indemnified Persons may become subject (i) as a result of any breach by the
Company of any of its representations or warranties contained herein or in any
certificate delivered hereunder or (ii) under the Securities Act or any other
statute or at common law, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any alleged
untrue statement of any material fact contained, on the effective date thereof,
in the Rights Offering Registration Statement, the Rights Offering Prospectus or
in any amendment or supplement thereto, or any alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and shall reimburse each such Standby Indemnified Person
for any reasonable legal or any other expenses reasonably incurred by such
Standby Indemnified Person in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable in any such case to any Standby Indemnified Person
to the extent that any such loss, claim, damage or liability arises out of or is
based upon any actual or alleged untrue statement or actual or alleged omission
made in the Rights Offering Registration Statement, Rights Offering Prospectus
or in any amendment or supplement thereto or in reliance upon and in conformity
with written information furnished to the Company by such Standby Indemnified
Person specifically for use therein or so furnished for such purposes by any
underwriter. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Standby Indemnified Person, and
shall survive the transfer of such Securities or New Shares by such Standby
Indemnified Person.

(b) Each Standby Purchaser by acceptance thereof, severally, and not jointly,
agrees to indemnify and hold harmless the Company, its officers, directors and
employees and each other Person, if any, who controls the Company within the
meaning of the Securities Act (all such Persons being hereinafter referred to,
collectively, as the “Company Indemnified Persons,” and together with the
Standby Indemnified Persons, the “Indemnified Persons”) against any losses,
claims, damages or liabilities, joint or several, to which any of the Company
Indemnified Persons may become subject (i) as a result of any breach by such
Standby Purchaser of any of its representations or warranties contained herein
or in any certificate delivered hereunder or (ii) under the Securities Act or
any other statute or at common law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of, or are based upon,
information provided in writing to the Company by such Standby Purchaser
specifically for use in the Rights Offering Registration Statement or Rights
Offering Prospectus or any amendment or supplement thereto.

(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such notice shall not
limit the rights of such Person, except to the extent the indemnifying party is
actually prejudiced thereby) and (ii) unless, in such indemnified party’s
reasonable judgment, a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (A) the
indemnifying party has agreed to pay such fees or expenses or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld or
delayed). If such defense is assumed by the indemnifying party pursuant to the
provisions hereof, such indemnifying party shall not settle or otherwise
compromise the applicable claim unless (i) such settlement or compromise
contains a full and unconditional release of the indemnified party or (ii) the
indemnified party otherwise consents in writing, which consent shall not be
unreasonably withheld or delayed. An indemnifying party who is not entitled to,
or elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.

(d) (i) If the indemnification provided for in this Section 9 is unavailable to
an Indemnified Person hereunder in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then the indemnifying party, in
lieu of indemnifying such Indemnified Person, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative fault of the indemnifying party and Indemnified Person in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and Indemnified Persons shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, the indemnifying party or the Indemnified Persons, and
their relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 9(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

Section 10. Survival. The representations and warranties of the Company and each
of the Standby Purchasers contained in this Agreement or in any certificate
delivered hereunder shall survive the Closing hereunder.

Section 11. Notices. All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the Section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (a) on the date delivered
if delivered by telecopy or in person, (b) on the third (3rd) Business Day after
it is mailed if mailed by registered or certified mail (return receipt
requested) (with postage and other fees prepaid) or (c) on the day after it is
delivered, prepaid, to an overnight express delivery service that confirms to
the sender delivery on such day, as follows:

(i) if to Tontine, at:

 
c/o Tontine Capital Management L.L.C.
55 Railroad Avenue, 1st Floor
Greenwich, Connecticut 06830
Attention: Joseph V. Lash
Telecopy No.: (203) 769-2010
with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Ted S. Waksman
Telecopy No.: (212) 310-8007

(ii) if to Legg Mason, at:

 
Legg Mason Opportunity Trust
c/o Legg Mason Capital Management
100 Light Street
Baltimore, Maryland 21202
Attention: General Counsel
Telecopy No.: (410) 454-5372
with a copy to:
Legg Mason Legal & Compliance
100 Light Street
Baltimore, Maryland 21202
Attention: Asset Management-Mutual Fund Practice Group
Telecopy No.: (410) 454-4408

(iii) if to the Company, at:

 
Exide Technologies
13000 Deerfield Parkway, Building 200
Alpharetta, Georgia 30004
Attention: Gordon A. Ulsh
Telecopy No.: (678) 566-9171
with copies to:
Exide Technologies
13000 Deerfield Parkway, Building 200
Alpharetta, Georgia 30004
Attention: Law Department
Telecopy No.: (678) 566-9342
and
Jones Day
77 West Wacker Drive
Chicago, IL 60601
Attention: Timothy J. Melton
Telecopy No.: (312) 782-8585

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 11. If notice is given pursuant to this Section 11 of any assignment to
a permitted successor or assign of a party hereto, the notice shall be given as
set forth above to such successor or permitted assign of such party.

Section 12. Assignment. This Agreement will be binding upon, and will inure to
the benefit of and be enforceable by, the parties hereto and their respective
successors and assigns, including any person to whom Securities are transferred
in accordance herewith. This Agreement, or the Standby Purchasers’ obligations,
together with its rights, hereunder, may be assigned, delegated or transferred,
in whole or in part, by either Standby Purchaser to any Affiliate, provided that
any such assignee assumes the obligations of such Standby Purchaser hereunder
and agrees in writing to be bound by the terms of this Agreement in the same
manner as such Standby Purchaser, as the case may be. Notwithstanding the
foregoing or any other provisions herein, no such assignment will relieve such
Standby Purchaser, as the case may be, of its obligations hereunder if such
assignee fails to perform such obligations.

Section 13. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties, or
undertakings, other than those set forth or referred to herein, with respect to
the standby purchase commitments or the registration rights granted by the
Company with respect to the Securities and the New Shares. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to the subject matter of this Agreement, except for the Confidentiality
Agreement, dated as of July 18, 2007, by and between the Company and Legg Mason.

Section 14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York (other than its rules
of conflict of laws to the extent the application of the laws of another
jurisdiction would be required thereby).

Section 15. Severability. If any provision of this Agreement or the application
thereof to any person or circumstances is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid, void or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 16. Extension or Modification of Rights Offering. Without the prior
written consent of the Standby Purchasers, the Company may (a) waive
irregularities in the manner of exercise of the Rights, and (b) waive conditions
relating to the method (but not the timing) of the exercise of the Rights to the
extent that such waiver does not materially adversely affect the interests of
the Standby Purchasers.

Section 17. Miscellaneous.

(a) The Company shall not after the date of this Agreement enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to holders of Securities in this Agreement.

(b) The headings in this Agreement are for purposes of reference only and shall
not limit or otherwise affect the meaning of this Agreement.

(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which, when taken together, shall
constitute one and the same instrument.

[Remainder of this page intentionally left blank.]

1

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 
EXIDE TECHNOLOGIES
By: /s/ GORDON A. ULSH
 
Name: Gordon A. Ulsh
Title: President and Chief Executive
Officer
TONTINE CAPITAL PARTNERS, L.P.
By: TONTINE CAPITAL MANAGEMENT, L.L.C.,
its general partner
By: /s/ JEFFREY L. GENDELL
 
Name: Jeffrey L. Gendell
Title: Managing Member
LEGG MASON INVESTMENT TRUST, INC.
By: /s/ RICHARD WACHTERMAN
 
Name: Richard Wachterman
Title: Secretary

2